Citation Nr: 0402288	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
service-connected lumbosacral strain, currently evaluated as 
forty (40) percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
maxillary sinusitis.

3.  Entitlement to service connection for cancer of the 
pharynx due to in-service radiation exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, from July 1946 to February 1948, and from March 1948 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in April 2002, which (1) denied an evaluation higher 
than 40 percent for residuals of service-connected 
lumbosacral strain; and (2) determined that new and material 
evidence was not submitted to reopen a claim of entitlement 
to service connection for maxillary sinusitis.  

The issues as to (1) whether an increased evaluation is 
warranted for service-connected lumbosacral strain; and (2) 
whether service connection is warranted for cancer of the 
pharynx are the subject of the REMAND portion of this 
decision.

The record indicates that a personal hearing, scheduled to be 
held in August  2003 before an Acting Veteran's Law Judge 
sitting in Montgomery, Alabama, was cancelled upon the 
veteran's request. 
 

FINDINGS OF FACT

1.  In October 1979, the Board determined that no new and 
material evidence had been submitted to warrant service 
connection for maxillary sinusitis.  The veteran was notified 
of that decision and of appellate rights and procedures, but 
took no further action on the claim until May 2001, when he 
petitioned the RO to reopen the claim. 

2.  Evidence submitted since October 1979, with regard to the 
issue of service connection for maxillary sinusitis, does not 
bear directly and substantially upon the issue of service 
connection for maxillary sinusitis as it is either cumulative 
or redundant of evidence previously submitted; and, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1979 Board decision, which concluded that no 
new and material evidence had been submitted to warrant 
service connection for maxillary sinusitis, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 
(2003).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for maxillary 
sinusitis.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
The Board notes that the VCAA is, by statute, expressly 
inapplicable to claims to reopen based on new and material 
evidence.  Accordingly, no further discussion of the VCAA is 
warranted as to the portion of this decision applicable to 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for maxillary sinusitis.

  II.  New and Material Evidence (Service Connection for 
Maxillary Sinusitis)

In May 2001, the veteran petitioned the RO to reopen the 
claim of service connection for maxillary sinusitis.  After 
the RO denied the petition in April 2002, the veteran 
perfected an appeal to the Board. 

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  A claim of entitlement to service connection for 
maxillary sinusitis was last before the Board in October 
1979.  The Board reviewed all of the evidence and information 
of record at that time, and determined that no new and 
material evidence had been submitted to warrant service 
connection.  The veteran was notified of this decision and of 
appellate rights and procedures, by a letter dated on October 
15, 1979.  The veteran took no further action on this claim 
after the Board's October 1979 decision until May 2001, when 
he filed a petition to reopen the same claim.  Thus, evidence 
submitted since the Board's October 1979 decision is of 
concern for the purpose of reopening the claim.  

Unappealed decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156, 20.1104 (2003).  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996) (The Board does not have 
jurisdiction to consider a claim which it had previously 
denied unless new and material evidence is presented.).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(2001).  
The Board notes that, while there has been a recent amendment 
to 38 C.F.R. § 3.156(a) during the appeal period, the amended 
version applies only to claims filed on or after August 29, 
2001.  Because the veteran's claim was filed prior to that 
date (in May 2001), the pre-amended version applies.  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The evidence concerning maxillary sinusitis associated with 
the veteran's claims folder subsequent to October 1979 
consists of: (1) treatment notes from Dr. A. L. indicating 
complaints of otalgia, nasal drainage, and discomfort in the 
nasal pharynx in 1984; (2) diagnosis of maxillary sinusitis; 
(3) an operation report dated in September 1984 concerning 
surgery to correct septal deviation with airway obstruction 
and bilateral antrostomies; and (4) follow-up treatment notes 
dated between late 1984 to mid-1986.          

All of the evidence received since October 1979, in sum, 
shows that the veteran was treated for maxillary sinusitis in 
early to mid 1980s.  This evidence is new in the sense that 
it had not previously been associated with the claims folder.  
38 C.F.R. § 3.156(a).  However, evidence submitted to support 
a claim to reopen cannot merely be new; it also must be 
material.  In order for the "new" evidence to also be 
"material," it, alone or in conjunction with "old" 
evidence, must be significant enough so that not considering 
it could result in an unfair decision on the merits of the 
claim.  More simply put, as applied to this claim, the 
"new" evidence, either on its own or with previously 
submitted evidence, must at minimum suggest some basis upon 
which a causal or etiological relationship between maxillary 
sinusitis and service can be found.  

Here, the fact that the veteran had maxillary sinusitis was 
before the Board when it rendered its October 1979 decision.  
The "new" evidence shows that the veteran was diagnosed 
with maxillary sinusitis, and had surgery for a deviated 
septum and received follow-up treatment thereafter, but still 
does not provide even a minimal basis favoring a causal or 
etiological link between service and the claimed disability.  
Accordingly, the "new" evidence does not bear directly and 
substantially upon the specific matter under consideration; 
is merely cumulative and redundant in that it merely affirms 
that the veteran was diagnosed with maxillary sinusitis; and, 
by itself or in connection with evidence already in the file, 
is not so significant that it must be considered in order to 
fairly decide the claim.  

In view of the foregoing, the Board concludes that no new and 
material evidence has been received reopen the claim of 
entitlement to service connection for maxillary sinusitis.    


ORDER

The veteran's claim of entitlement to service connection for 
maxillary sinusitis is not reopened.

REMAND

I.  Increased Evaluation for Service-Connected Lumbosacral 
Strain

The severity of a service-connected disability, including 
that which is the subject of this claim, is determined by a 
schedule of ratings of reductions in earning capacity from 
specific injuries or a combination of injuries.  VA 
regulations require that ratings be based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule 
for Rating Disabilities (2003).  

In the instant claim, the veteran seeks a higher disability 
rating for service-connected lumbosacral strain, including 
degenerative arthritis in the lumbosacral spine, currently 
evaluated as 20 percent disabling.  Disability rating 
criteria applicable to this claim are found in 38 C.F.R. 
§ 4.71a.  Rating criteria relevant to this claim were 
recently revised and published on August 27, 2003, at 68 Fed. 
Reg. 51,454-51,458.  The revised criteria became effective on 
September 26, 2003.  
II.  Service Connection for Cancer of the Pharynx

The record indicates that in July 1985, the veteran was 
denied service connection for residuals of radiation 
exposure.  Apparently, in May 2001, the veteran sought to 
reopen this claim.  In early March 2002, the RO advised the 
veteran that he must specify the disability (or disabilities) 
allegedly incurred as a result of exposure to radiation and 
provide evidence to support this claim.  In May 2002, the RO 
advised the veteran that this claim was administratively 
denied because the veteran had failed to respond to the March 
2002 request for information and evidence.  

In late May 2002, the veteran wrote the RO asking that a VA 
medical examination be scheduled with respect to this claim, 
and contending that he is entitled to presumptive service 
connection for cancer of the pharynx attributable to 
radiation exposure.  The veteran's correspondence of May 2002 
is construed as a notice of disagreement on the RO's 
administrative denial of this claim.  Thus, this claim 
remains pending.  The record does not reflect the issuance of 
a Statement of the Case (SOC) on this claim.  When there has 
been an adjudication of a claim by the RO and a notice of 
disagreement has been filed on the denial of the claim, a 
claimant is entitled to an SOC, and the RO's failure to issue 
one is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1998).  

In light of all of the above, the claims of entitlement to 
(1) an increased evaluation for service-connected lumbosacral 
strain and (2) service connection for cancer of the pharynx 
due to in-service radiation exposure are REMANDED for the 
following:     

1.  The RO shall notify the veteran of 
the revised diagnostic criteria 
applicable to the claim for an increased 
evaluation of service-connected 
lumbosacral strain, now evaluated as 20 
percent disabling.  

2.  The RO shall provide the veteran an 
appropriate amount of time within which 
to provide any additional evidence to 
substantiate the claim for an increased 
evaluation for lumbosacral strain under 
the revised diagnostic criteria.    

3.  The RO shall issue a Statement of the 
Case (SOC) on the claim of entitlement to 
service connection for cancer of the 
pharynx allegedly due to radiation 
exposire.   

4.  The veteran should be given an 
appropriate amount of time within which 
to respond to the SOC directed above.  

5.  After completion of the above 
directives and following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the claims on 
appeal.  If the determination remains 
unfavorable to the veteran on either 
issue, he should be provided with a 
Supplemental SOC and be given an 
opportunity to respond thereto.  The 
claim(s) should then be returned to the 
Board for further review, as warranted.

6.  In completing the directives set forth in 
this remand order, the RO must ensure that 
all obligations arising from the Veterans 
Claims Assistance Act (VCAA), as amended, and 
legal precedent interpreting VCAA, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on the REMAND portion of this 
order until he is so informed.  The purpose of this REMAND is 
to ensure that due process has been afforded to the veteran.  
No inferences as to the ultimate disposition of this claim 
should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



